DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-25 and 31-33 in the reply filed on 8/10/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 6, 7, 8, 9, 10, 16, 17, 18, 19, 20, 22, 23, 24, 25, 31, and 32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by McAlinden (GB 2459928).
Regarding claim 1,  McAlinden teaches a mixing apparatus for preparing mortar (item 10) comprising a screw conveyor for conveying dry material (item 20), such as a mixture of sand and cement (considered intended use), from a storage vessel to a mixing chamber (item 2 vessel to mixing chamber 30), said mixing chamber having an inlet end adapted to receive dry material from an outlet end of said screw conveyor (inlet end 35 and screw conveyor 20), an outlet end for dispensing wet mortar (item 36), and a water feed intermediate said inlet and outlet ends for delivering a metered flow or quantity of water into the mixing chamber (item 39), a mixing device being provided within said mixing chamber for mixing said dry material and water and for controlling the passage of material from said inlet to said outlet end of the mixing chamber (item 40), wherein said outlet end of said screw conveyor is located above said inlet end of said mixing chamber such that dry material falls from the outlet end of the screw conveyor into the mixing chamber under gravity (screw conveyor 20 is above inlet item 35). As such, separation is maintained between the dry material in the screw conveyor and the wet material in the mixing chamber (see abstract, the arrangement ensures separation is maintained between the dry material in the screw conveyor 20 and the wet material in the mixing chamber 30).
Regarding claim 4, McAlinden teaches wherein the outlet end of the screw container communicates with the inlet end of the mixing chamber via a vertical or steeply inclined passage extending therebetween in a downwardly extending direction (see orientation of item 20 which is steely inclined).
Regarding claim 5, McAlinden teaches wherein an auger or screw of said screw conveyor is rotatable by means of a first motor, said mixing device of said mixing chamber being rotatable by means of a second motor, said first and second motors being controllable independently whereby the flow rate of dry material through the screw conveyor and the flow of wet material through the mixing chamber can be controlled independently (see page 2 lines 28-32).
Regarding claim 6, McAlinden teaches wherein said first and second motors comprise electric motors (page 2 lines 32-33). 
Regarding claim 7, McAlinden teaches wherein said motors are connected to the respective shafts of the screw conveyor and the mixing device by suitable reduction gears (page 2 lines 34-35).
Regarding claim 8, McAlinden teaches wherein said screw conveyor is mounted in an upwardly inclined configuration, thereby enabling the mixing chamber to be positioned at a height  independent of the position of the storage vessel (page 3 lines 2-4).
Regarding claim 9, McAlinden teaches mixing chamber comprises a cylindrical chamber, said mixing device being rotatably mounted within said chamber for rotation about a rotational axis coaxial with the axis of said cylindrical chamber (page 3 lines 6-8).
Regarding claim 10, McAlinden teaches wherein said mixing chamber is arranged in an inclined, vertical or substantially vertical orientation with said inlet end at an upper end and said outlet end at a lower end, said mixing device being arranged to control the passage of material through the mixing chamber (page 3 lines 8-11).
Regarding claim 16, McAlinden teaches wherein said mixing device comprises a mixing auger comprising a shaft mounted coaxially within said cylindrical mixing chamber and having a plurality of radially extending mixing blades (page 3 lines 15-16). 
Regarding claim 17, McAlinden teaches wherein each of said blades has a leading edge and a trailing edge with respect to the direction of rotation of the shaft of the mixing device (page 3 lines 16-20).
Regarding claim 18, McAlinden teaches wherein the blades in at least an upper region of the mixing auger are mounted at an angle or pitch such that the leading edge of each blade is lower than the trailing edge thereof whereby the blades convey wet material through the mixing chamber during rotation of the blades (page 3 lines 16-20).
Regarding claim 19, McAlinden teaches wherein one or more of the blades in a lowermost region of the mixing auger are mounted at an angle or pitch such that the leading edge of each blade is higher than the trailing edge thereof whereby said one or more lowermost blades convey wet material upwardly against the flow of material through the mixing chamber during rotation of said blades (page 7 lines 4-10).
Regarding claim 20, McAlinden teaches wherein the blades of the mixing device are provided in axially spaced sets or groups, the blades in each set being arranged at equally circumferential spacing in a respective horizontal plane (page 3 lines 23-25).
Regarding claim 22, McAlinden teaches wherein each set of blades comprise at least two equally spaced blades (page 3 lines 26-27). 
Regarding claim 23, McAlinden teaches wherein respective blades of each set are axially aligned with respective blades of each adjacent group (page 3 lines 29-30).
Regarding claim 24, McAlinden teaches wherein elongate rods are joined to and extend between respective axially aligned blades of each set (page 3 lines 32-34).
Regarding claim 25, McAlinden teaches wherein each elongate rod extends substantially parallel to the rotational axis of the mixing device (page 7 lines 20-23).
Regarding claim 31, McAlinden teaches a mixing apparatus (item 10) comprising a conveying chamber (item 20) and a mixing chamber (item 30), said conveying chamber being provided with a powered conveying device driven (item 24) by a first drive device (page 6 line 15 electric motor) for conveying dry material between an inlet end communicating with a storage vessel and an outlet end communicating with an inlet end of the mixing chamber (page 5 lines 4-8), said mixing chamber being provided with a powered mixing device driven by a second drive device and a water supply device for supplying water to the mixing chamber (page 5 lines 9-10), whereby said mixing device is arranged to mix said dry material with said water and control the passage of said mixture between said inlet end of the mixing chamber and an outlet end thereof (page 5 lines 11-15), a control device being provided for independently controlling said first and second drive devices whereby the flow rate of dry material through the screw conveyor and the flow of wet material through the mixing chamber can be controlled independently, including a flow control device for controlling the flow rate of material through the outlet end of the mixing chamber (page 5 lines 12-15).
Regarding claim 32, McAlinden teaches wherein said outlet end of said conveying chamber is located above said inlet end of said mixing chamber such that dry mortar falls from the outlet end of the screw conveyor into the mixing chamber under gravity (page 5 lines 17-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McAlinden (GB 2459928). 
Regarding claims 21 and 33, McAlinden teaches axially spaced blades (page 7, lines ) and varying the angles of the blades (page 7 lines 10-11).
Regarding claim 21 and 33, McAlinden is silent to the specific blade angles. 
It would have been obvious to one of ordinary skill in the art to modify the angles on the blades in order to obtain the desired amount of mixing.

Claim 11, 12, 13 , 14, and 15, is rejected under 35 U.S.C. 103 as being unpatentable over McAlinden (GB 2459928) in view of Shalata (U.S. Publication 2016/0114299).
McAlinden is silent to the language of claims 11, 12, 13, 14, and 15. 
Regarding claim 11, Shalata teaches an elastic liner for a mixing container (paragraph 15) for producing construction material (paragraph 3). Regarding claim 12, Shalata teaches polyurethane (see claim 4). Regarding claim 13, Shalata teaches the two parts are considered the interior of the container and the liner (figure 3 shows a liner 1 and bucket 6) and the liner is considered capable of being removed to clean the interior of the bucket (paragraph 21). Regarding claim 14, Shalata teaches wherein said two part comprise an upper part (item 1) and a lower part (item 6) said two parts being separable in a substantially horizontal plane (if item 1 is lifted, a horizontal plane can be placed between item 1 and item 6)
It would have been obvious to one of ordinary skill in the art to modify the mixing chamber of McAlinden with the elastomeric lining of Shalata in order to improve mixing efficiency (paragraph 3). Regarding claim 15, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to make the two parts separable about a plane horizontal with the rotational axis in order to allow for easier assembly/disassembly of the mixing apparatus since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over McAlinden (GB 2459928) in view of Black (US 6,126,307).
Regarding claim 2, McAlinden is silent to a flow control device at the outlet end of the mixing chamber. McAlinden is silent to the language of claim 3. 
Regarding claim 2, Black teaches wherein the outlet end of the mixing chamber includes a flow control device (item 58). Regarding claim 3, Black teaches a gate valve (item 58 is described as a gate in column 5 lines 11-21, and regulates the flow of material and therefore considered reading on a gate valve). 
It would have been obvious to one of ordinary skill in the art to modify the mixing chamber of McAlinden with the gate valve of Black in order to better control the delivery of mixed slurry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774